Citation Nr: 1748483	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from September 1993 to September 1996 and from May 1999 to November 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that hearing is of record.

In July 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

A chronic cervical spine disorder was not shown in service, cervical spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current cervical spine disorder is etiologically related to his active service, or was either caused or aggravated by the Veteran's service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a chronic cervical spine disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in May 2014.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed his service connection claim for a cervical spine disorder in February 2012, which was denied by the March 2012 rating decision.  The Veteran asserts that his cervical spine disorder is due to his active service.  At the May 2014 hearing, he testified that he injured his neck at the same time he injured his back during active service, which has been granted service connection.  He alternatively suggested that his cervical spine disorder was caused or aggravated by his lumbar spine disability.

The Veteran's STRs show that in June 1994, he injured his lumbar spine.  While he reported having low back pain, he did not report any neck pain at that time.  In addition, STRs do not show any related neck complaints, symptoms, treatment, or diagnoses during his active service.  In a March 1998 medical questionnaire, he reported injuring his lower back in 1994, but did not report any neck symptoms.  As such, his STRs do not show a diagnosis of a chronic cervical spine disorder.

The Veteran's medical records show he started to receive treatment for cervical spine symptoms in 2010, more than a decade after his separation from service.  Indeed, in March 2001, while seeking treatment for his low back pain, he specifically denied having any neck pain.  In November 2010, the Veteran reported that his neck symptoms began several months previously.  In November 2010, he underwent cervical spine surgery.

In October 2015, the Veteran was afforded a VA examination.  After interviewing the Veteran, reviewing his claims file, and conducting a physical examination, the examiner opined that Veteran's cervical spine disorder was less likely than not secondary to or aggravated by his service-connected lumbar spine disability.  The examiner reported that while the cervical spine and lumbar spine are both "spine," they did not have coincident processes in every case and had no relationship to each other.  In a November 2015 addendum opinion, the examiner opined that the Veteran's cervical spine disorder was also less likely than not due to his active service.  The examiner reported that the Veteran's STRs did not in any way support direct service connection.

The Veteran has not submitted any medical evidence supporting his contention that his cervical spine disorder was due to or the result of his active service or due to his service-connected lumbar spine disability.  VA obtained medical opinions in an effort to support the Veteran in establishing his claim.  Unfortunately, the examiner concluded that the Veteran's cervical spine disorder was less likely than not due to or aggravated by his service-connected lumbar spine disability.

The Veteran was advised to obtain a medical opinion at his Board hearing, but no such opinion has been submitted.  The Board, acknowledging that no medical opinion was of record, remanded the Veteran's claim, but the medical professional who reviewed the claim did not find a basis for linking the Veteran's cervical spine to his military service.  The examiner's opinions are well supported and have not been challenged or undermined by any contrary medical evidence.
 
Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinions regarding both direct and secondary service connection.  Thus, the evidence fails to establish service connection for the Veteran's cervical spine disorder.

Consideration has been given to the assertions of the Veteran that his cervical spine disorder was due to his active service and/or due to his service-connected lumbar spine disability.  He is clearly competent to report symptoms of neck pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe cervical spine pain, he lacks the medical training or qualification to either diagnose a cervical spine disability or to opine as to its etiology.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinions of record.

The record does not contain evidence of a diagnosis of an ongoing chronic cervical spine disability related to his active service, as the first evidence of cervical spine problems do not appear until at least 2010, more than a decade after his separation from active service.  In addition, during his active service, while he specifically reported low back pain, he did not report any neck symptoms.  Furthermore, 16 months after his separation from service in March 2003, while he reported having low back pain, he specifically denied having neck pain.  As such, the Board does not find that the evidence of record shows continuous cervical spine symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a cervical spine disorder.  The record contains no objective medical evidence of a chronic cervical spine disorder until 2010.  In addition, the record does not contain evidence of any neck injury in service that resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a cervical spine disorder.  That is, the evidence does not show that a chronic cervical spine disorder was diagnosed in service or within a year of service, the weight of the evidence is against a finding that a chronic cervical spine disorder has existed continuously since service, and the weight of the evidence is against a finding that a cervical spine disability was due to or aggravated by a service-connected disability.  Therefore, the claim is denied.  


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


